MMA FINANCIAL, INC.
EMPLOYMENT AGREEMENT

Charles M. Pinckney

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 28th
day of August 2007 by and between MMA Financial, Inc., a Maryland corporation
(“Employer”) and Charles M. Pinckney (“Employee”).

WHEREAS, Employer and Employee desire to modify the current employment
relationship to the terms set forth herein effective as of July 10, 2007 (the
“Effective Date”); and

WHEREAS, this Agreement supersedes a previous agreement between Employer and
Employee dated March 4, 2004 (the “Prior Agreement”) and there is a need for a
new agreement because Employee is assuming the position of Chief Operating
Officer and interim Chief Financial Officer of Employer as of the Effective
Date.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employer and Employee
hereby agree as follows:

1. Employment, Duties, Etc. Employer agrees to continue to employ Employee, and
Employee agrees to continue to be employed by Employer, on the terms and
conditions provided in this Agreement.

(a) Position(s), Duties and Responsibilities. Employee is engaged to serve as
Employer’s Chief Operating Officer. Employee is also engaged to serve on an
interim basis as Employer’s Chief Financial Officer until March 3, 2008 or such
earlier date on which the parties mutually agree Employee’s service as interim
Chief Financial Officer shall terminate. In his capacity as Chief Operating
Officer, Employee shall report directly to the Chief Executive Officer of
Municipal Mortgage & Equity, LLC, Employer’s parent company (the “Company”). In
his capacity as interim Chief Financial Officer, the Employee shall report
directly to the Company’s Chief Executive Officer. The Employee’s duties, powers
and responsibilities shall be commensurate with those customarily associated
with the chief operating officer of a corporation comparable to the Company,
with Employee’s specific duties, powers and responsibilities set forth on the
attached Exhibit A.

(b) Extent of Services. Employee agrees to devote Employee’s full time energy,
attention and skill in performing his duties under this Agreement. Provided that
such activity shall not violate any provision of this Agreement (including the
noncompetition provisions of Section 8 below) or materially interfere with the
performance of Employee’s duties hereunder, nothing herein shall prohibit
Employee (1) from participating in any other business activities approved in
advance by Employer in accordance with any terms and conditions of such
approval, such approval not to be unreasonably withheld or delayed, (2) from
engaging in charitable, civic, religious, fraternal or trade group activities,
or (3) from investing in other entities or business ventures.

(c) Tampa Residence.

(i) The parties acknowledge that the Employee and his family make their
principal residence in Tampa, Florida and that the Employee’s office from which
he will render services under this Agreement is located in Tampa. Except for
temporary service in Baltimore, Maryland as provided in this Agreement, the
Employer may not require the Employee to locate his office and render services
under this Agreement at any location more than 25 miles from downtown Tampa.

(ii) The Employee has agreed for a limited period of time, not to exceed eight
months from the Effective Date, to provide services under this Agreement at the
Employer’s offices in Baltimore, Maryland for between three-and-four days per
week, the selection of specific days to be mutually agreeable to the Employee
and the Employer’s Chief Executive Officer. Neither the Employee nor the Chief
Executive Officer shall unreasonably withhold his agreement to the selection of
days on which the Employee will provide services in Baltimore, Maryland. During
the period of time the Employee is traveling to Baltimore to provide services
hereunder, the Employer shall provide the Employee with an office in Baltimore
and full staff support, both of which shall be in addition to the facilities and
staff support provided for the Employee at his Tampa office. Employee shall also
be permitted by the Company and the Employer to travel to and from New England
to Baltimore to fulfill his obligations under this subsection, and need not
travel to and from Tampa, Florida. All such travel and associated expenses shall
be fully reimbursable by the Employer under Section 5 hereof.

2. Compensation. As compensation for performing the services required by this
Agreement, and during the term of this Agreement, Employee shall be compensated
as follows:

(a) Base Compensation. From the Effective Date through the Expiration date,
Employer shall pay to Employee a salary (“Base Compensation”) of $450,000 per
annum payable in accordance with the general policies and procedures of
Employer, but in any event no less frequently than every two weeks, in
substantially equal installments, subject to withholding for applicable federal,
state and local taxes. Assuming that notice of termination has not been given
under Section 7, each January 1st during the effectiveness of this Agreement,
Employee’s Base Compensation shall increase (“minimum annual increase”) by an
amount equal to 5% of the Base Compensation in effect on such date. The
Compensation Committee of the Company’s Board of Directors, based on periodic
reviews of Employee’s performance and the recommendation of the Chief Executive
Officer, shall determine additional increases, if any, in Base compensation. The
Employer may not reduce per annum Base Compensation below the sum of $450,000
plus the cumulative amount of all increases in Base Compensation during the term
of this Agreement. As used elsewhere in this Agreement, the term “Base
Compensation” means the sum of $450,000 plus all increases thereto. Termination
of Employee’s service as interim Chief Financial Officer shall not be a basis
for any reduction in Employee’s Base Compensation.

(b) Incentive Compensation.

In addition to Employee’s Base Compensation in effect from time to time,
Employee shall be eligible to earn additional annual compensation (“Incentive
Compensation”) in the amount of 300% (based on maximum performance) of Base
Compensation in effect from time to time. The amount of the annual cash bonus
will be based on Employee’s performance and Employer’s company-wide performance.
The amount of the long-term incentive payment will be based on a formula
weighted among achievement of strategic objectives, absolute total shareholder
return (“TSR”) and any supplemental performance measures approved by the Board
of Directors or the Compensation Committee of the Company for purposes of
assessing management performance. Standards for evaluation of Employee’s
performance and the nature and amount of Incentive Compensation awards will be
on bases and criteria comparable to and no less favorable to Employee than those
applied to the Chief Executive Officer and other executive officers of the
Company, having due regard for the differences in duties among the executive
officers.

Incentive Compensation may, at the election of Employer, take the form of cash
or equity or equity-based awards in the Company. To the extent Employee’s
Incentive Compensation consists of such equity awards, such awards may be
granted under Employer’s employee share incentive plans as in effect from time
to time, and may be subject to the approval of the Company’s Compensation
Committee. Employee understands and agrees that the equity component of
Incentive Compensation may be awarded on a deferred and/or restricted basis and
may vest and be issued over time in up to four equal installments, with the
first payable at or about the time of the award and the remainder on each of the
next three anniversaries of the award. Incentive Compensation for any given
calendar year shall be determined no later than 60 days after the last day of
Employer’s calendar year and paid on March 5 of the following calendar year. In
the case of awards with delayed vesting, each installment shall be paid within
thirty days of the vesting date. Incentive Compensation shall be pro-rated for
any partial calendar years except for the calendar year in which the Effective
Date falls, in which year Incentive Compensation shall not be reduced by pro
ration. Other than as specifically set forth herein, if this Agreement is
terminated for any reason during any fiscal year for which Employee is eligible
for Incentive Compensation, no Incentive Compensation shall be payable to
Employee for that calendar year.

3. Employee Benefits. During the Term (as defined in Section 6), Employee and
Employee’s eligible dependents shall have the right to participate to the same
extent as other senior officers in any retirement, pension, insurance, health or
other benefit plan or program adopted by Employer (or in which Employer
participates) subject, in the case of a plan or program (other than any
severance plan), to all of the terms and conditions thereof, and to any
limitations imposed by law. To the extent that Employee has similar benefits
under a plan or program established by any other entity, Employee shall
nonetheless have the right to the benefits provided by Employer’s plan or
program; provided, however, that where by the terms of any plan or program, or
under applicable law, Employee may only participate in one such plan or program,
Employee shall have the option to limit participation to the plan or program
sponsored by Employer, or to such other plan or program. Employee shall have the
right, to the extent permitted under any applicable law, to participate
concurrently in plans or programs sponsored by others (including self-employment
plans or programs) and in plans or programs sponsored by Employer.

4. Vacation, Sickness and Leaves of Absence.

(a) Vacation and Sick Leave. Employee shall be entitled to five (5) weeks paid
vacation during each fiscal year. Employee shall provide Employer with
reasonable notice of anticipated vacation dates. Employee shall be entitled to
such sick leave, with pay, as Employer provides to other similarly situated
senior officers of the Company.

(b) Carry-Forward/Pay Out of Vacation and Sick Leave. Vacation or sick days that
are not taken in a given fiscal year may be carried over to the next fiscal
year; provided, however, that no more than a total of ten vacation days and ten
sick days may be carried forward. In the event of the expiration of the Term or
the termination of this Agreement for any reason, Employer agrees to compensate
Employee for all unused vacation and sick days carried forward, plus all unused
vacation and sick days for the year of expiration or termination (assuming
proportionate accrual of such vacation and sick days during such year), such
compensation not to exceed, however, a total of ten vacation days and ten sick
days.

(c) Leaves of Absence. Employee may also be granted leaves of absence with or
without pay for such valid and legitimate reasons as the Board of Directors of
the Company, in its reasonable discretion, may determine.

5. Expenses. Employee shall be entitled to receive, within a reasonable period
of time after Employee has delivered to Employer an itemized statement thereof,
and after presentation of such invoices or similar records as Employer may
reasonably require, reimbursement for all necessary and reasonable expenses
incurred by Employee in connection with the performance of the duties described
in Section 1 hereof. To the extent necessary to avoid characterizing any
reimbursement to Employee as deferred compensation under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), such reimbursements
shall be submitted no later than March 1 following the close of the calendar
year in which the expense was incurred by Employee and paid on or before
March 15th following the close of such calendar year. Amounts which are not
submitted within the required timeframe shall not be eligible for reimbursement
hereunder.

6. Term. The term of this Agreement shall commence on the Effective Date and end
on July 9, 2010. Unless otherwise superseded, this Agreement shall automatically
renew for successive one-year periods after the end of the Term, unless at least
ninety (90) days prior to the commencement of any such extension period either
party shall give the other party written notice of its intention to terminate
this Agreement. This Agreement may also be terminated at the times and under the
circumstances set forth in section 7 below. The term of this Agreement in effect
at any given time is herein referred to as the “Term,” and the last day of the
then current Term is referred to herein as the Expiration Date. Any termination
of this Agreement shall be subject to Section 8 below.

7. Termination and Termination Benefits.

(a) Termination by Employer.

(i) With Cause. Employer may terminate this Agreement for Cause (defined below)
upon ten days prior written notice to Employee. In the event that Employer
terminates this Agreement pursuant to this Section 7(a)(i), Employee shall be
entitled to receive the Base Compensation and the benefits to which Employee is
entitled under this Agreement through the Termination Date (defined in
Section 7(f) below), payable within 30 days of the Termination Date. As used in
this Agreement, “Cause” shall mean (A) acts or omissions by Employee with
respect to Employer which constitute intentional misconduct or a knowing
violation of law; (B) receipt by Employee of money, property or services from
Employer or from another person dealing with Employer in violation of law or
this Agreement, (C) breach by Employee of the provisions of Section 8 below,
(D) breach by Employee of the duty of loyalty to Employer, (E) repeated failure
by Employee to perform the duties assigned pursuant to Section 1 hereof, which
failure has continued for a period of 30 days following delivery of written
notice from Employer specifying in reasonable detail the nature of such failure
without Employee taking such actions as in the opinion of the Company are
reasonably likely to remedy such failure; provided that such cure period shall
be available to Employee on only two occasions, (F) violation of Employer’s
policies with respect to alcohol or drug use or abuse, or (G) Employee pleaded
guilty or no contest to or is convicted of any criminal offense (other than
traffic violations). The parties agree that Employee’s failure to achieve
objective performance goals or similar criteria shall not, in and of itself, be
deemed to constitute a failure to substantially perform the duties assigned to
Employee.

(ii) Without Cause. Employer may terminate this Agreement without Cause upon
90 days prior written notice to Employee. In the event that Employer terminates
this Agreement pursuant to this Section 7(a)(ii) or Employer terminates
Employee’s employment upon expiration of the Term following Employer’s failure
to renew the Term of this Agreement at any point pursuant to Section 6 hereof,
Employee shall be entitled to receive (x) Employee’s Base Compensation and the
benefits to which Employee is entitled under this Agreement through the
Termination Date (as defined in Section 7(f)), plus (y) the Proportionate Share
(as defined in Section 7(f)) of Employee’s Incentive Compensation, plus
(z) severance payments in an aggregate amount of twenty four (24) months’ Base
Compensation; provided, however, that in the event of a termination without
Cause or due to the Employer’s terminating Employee’s employment upon expiration
of the Term following Employer’s failure, without Cause, to renew the Term
within three (3) months preceding a Change in Control, or at any time following
a Change in Control, in lieu of the amounts described in clauses (y) and (z),
Employee shall be entitled to a severance payment equal to the total amount of
Base Compensation and the total maximum value of Incentive Compensation that
Employee would have been eligible to earn through the remainder of the Term had
Employee’s employment not terminated but rather continued until the Expiration
Date.

(iii) Disability. If a Disability (defined below) prevents the Employee from
performing the duties assigned to Employee under Section 1 hereof, Employer may
terminate this Agreement upon 30 days prior written notice to Employee. In the
event that Employer terminates Employee pursuant this Section 7(a)(iii),
Employee shall be entitled to receive (x) Employee’s Base Compensation and the
benefits to which Employee is entitled under this Agreement through the
Termination Date, plus (y) the Proportionate Share (as defined in Section 7(e))
of Employee’s Incentive Compensation, plus (z) severance payments in an
aggregate amount equal to the greater of (A) twelve (12) months’ Base
Compensation and (B) the Base Compensation that Employee would have received
from the Termination Date through the Expiration Date. Nothing in this
Section 7(a)(iii) shall be construed to limit Employee’s rights under or vary
the terms of any disability insurance policy provided by Employer in any manner
adverse to Employee. Employee shall be considered to have a “Disability” if
Employee is unable to perform the duties assigned to Employee under Section 1
hereof due to illness, physical or mental disability or other incapacity for a
total of 120 or more business days during any twelve-month period.

(b) Termination by Employee. Employee may terminate this Agreement for Good
Reason (defined below) upon 30 days prior written notice to Employer. In the
event that Employee terminates this Agreement pursuant to this Section 7(b),
Employee shall be entitled to receive (x) Employee’s Base Compensation and the
benefits to which Employee is entitled under this Agreement through the
Termination Date, plus (y) the Proportionate Share (as defined in Section 7(f))
of Employee’s Incentive Compensation, plus (z) severance payments in an
aggregate amount of twenty four (24) months’ Base Compensation; provided,
however, that if Employee terminates his employment for Good Reason within the
three (3) months preceding a Change in Control or at any time following a Change
in Control, in lieu of the amounts described in clauses (y) and (z), Employee
shall be entitled to a severance payment equal to the total amount of Base
Compensation and the total maximum value of Incentive Compensation that Employee
would have been eligible to earn through the remainder of the Term had
Employee’s employment not terminated but rather continued until the Expiration
Date . As used in this Agreement, “Good Reason” shall mean (i) the reduction by
Employer of Employee’s Base Compensation without Employee’s consent, (ii) the
failure by the Company or Employer to provide in any material respect any of the
payments, benefits or conditions of employment to which Employee is entitled
under this Agreement or the establishment by Employer of any material impediment
to Employee’s opportunity to earn Incentive Compensation; (iii) a material
reduction or alteration in Employee’s authority, title, duties or
responsibilities as provided in Section 1 (and Exhibit A) by the Company or
Employer, without Employee’s consent; provided that Employee shall be deemed to
have consented to such reduction or alteration if Employee does not object to
such reduction or alteration in writing within 60 days of the implementation of
such reduction or alteration, (iv) a situation where the Company or Employer,
through a formal assignment of duties or otherwise, requires Employee to take
any act which would be a violation of federal, state or local law or the
Company’s Charter or bylaws, (v) any requirement that Employee relocate his
office more than 25 miles from downtown Tampa, (vi) failure by the Employer,
following a Change in Control, to (A) set in writing, at the outset of any given
period, reasonably achievable individual (as opposed to Company wide)
performance goals that are consistent with Employee’s position and authority and
which, if achieved, would entitle Employee to receive in cash an amount of
Incentive Compensation for such period equal to at least 70% of the maximum
amount of Incentive Compensation that Employee would be eligible to earn in such
period under Section 2(b), or (B) to pay such amount to Employee if the goals
are achieved, or more (up to 100%) in the event of superior performance by
Employee as measured against such goals, or (vii) Employer gives Employee timely
notice of nonrenewal of this Agreement and Employer and Employee do not execute
a new employment agreement; provided, however, Employee must exercise his rights
under this clause (vii) on or before the Expiration Date. With respect to clause
(vi), it shall not constitute Good Reason for Employer to pay Employee less than
the 70% target if Employer has complied with clause (vi)(A) and Employee’s
performance has been below expectations as measured against the written goals.
In the event of a dispute as to the level of Employee’s performance (whether at,
below, or above expectations), either party may by written notice to the other
given within 30 days after the determination of Employee’s Incentive
Compensation for any given period, submit the dispute to binding arbitration
before a single mutually agreed arbitrator having at least ten years experience
in the management of a financial services business (or such other relevant
experience as the parties may mutually agree).

(c) Death Benefit. Notwithstanding any other provision of this Agreement, this
Agreement shall terminate on the date of Employee’s death. In such event,
Employee’s estate or such other beneficiary as employee shall provide in writing
shall be entitled to receive an amount equal to twenty four (24) months’ Base
Compensation (the “Death Benefit”) payable in accordance with Employer’s usual
payroll practices, except that if Employer receives any insurance proceeds with
respect to the Employee’s death, an amount equal to the lesser of such proceeds
or any unpaid Death Benefit shall be paid to Employee’s estate in a lump sum
within five (5) business days of receipt by Employer.

(d) Severance Payments. Except as otherwise expressly provided for herein,
severance payments owing to the Employee under this Section 7 shall be payable
in a lump sum severance payment to Employee on the Termination Date; provided,
that any such severance payments shall be delayed in the event that Employee is
a Specified Employee and such payments constitute Deferred Compensation to the
extent necessary to comply with the requirements of Section 409A of the Code for
compliant Deferred Compensation and avoid the imposition of excise tax
thereunder.

(e) Vesting of Deferred Awards. In the event of a termination under Section
7(a)(ii) (Without Cause), 7(a)(iii) (Disability), 7(b) (Good Reason), or 7(c)
(Death), or in the event this Agreement shall expire on the Expiration Date,
without renewal, within the three (3) months preceding a Change in Control or
within the Term of this Agreement following a Change in Control, Employee shall
become fully vested in any and all outstanding deferred share awards, options,
or other compensation previously awarded to Employee but not yet vested at the
time of such termination. Awards which become vested under this paragraph shall
be paid to Employee within thirty days of the Termination Date, but only to the
extent that making such payments would not result in the imposition of excise
tax on such payments under Section 409A of the Code. In the event that
accelerating such payment would result in the imposition of excise tax on the
payments under Section 409A of the Code, the payments will be delayed until the
earliest time (which time may be the originally scheduled date of payment) at
which payment would be permissible under Section 409A of the Code without
resulting in the imposition of excise tax thereunder.

(f) Certain Definitions

(i) “Proportionate Share” shall mean the dollar amount of Employee’s Incentive
Compensation (determined in good faith in accordance with Employer’s usual and
customary practices) that would have been payable for the year in which the
Termination Date occurs multiplied by a fraction, the numerator of which shall
be the number of days elapsed, as of the Termination Date, in the year of
termination, and the denominator of which shall be 365. Proportionate Share
amounts shall be payable as and when provided in Section 2(b)(ii).

(ii) “Termination Date” shall mean the effective date of termination of
Employee’s employment as specified in the written notice described in this
Section 7.

(iii) Change in Control” means:

(A) Any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as Amended (the “Act), or Persons acting in
concert (other than the Company, a subsidiary, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or any
corporation owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of shares of the Company),
is or becomes the “beneficial owners” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities;

(B) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Company’s Board of Directors (the “Board) and any
new director (other than a director designated by a person who has entered into
an agreement with the Company to effect a transaction described in clause (A) or
(C) of this Section 7(f)(iii)) whose election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

(C) the shareholders of the Company approve a merger, consolidation,
recapitalization, or reorganization of the Company, or a reverse share split of
any class of voting securities of the Company, or the consummation of any such
transaction if shareholder approval is not obtained, other than any such
transaction which would result in at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or the
surviving entity outstanding immediately after such transaction being
beneficially owned by persons who together beneficially owned at least fifty
percent (50%) of the combined voting power of the voting securities of the
Company outstanding immediately prior to such transaction, with the relative
voting power of each such continuing holder compared to the voting power of each
such continuing holder not substantially altered as a result of the transaction;
provided that, for purposes of this paragraph (C), such continuity of ownership
(and preservation of relative voting power) shall be deemed to be satisfied if
the failure to meet such fifty percent (50%) threshold (or to substantially
preserve such relative voting power) is due solely to the acquisition of voting
securities by an employee benefit plan of the Company or such surviving entity
or of any subsidiary of the Company or such surviving entity;

(D) the shareholders of the Company approve a sale of all or substantially all
of the assets of the Company; or

(E) the Company ceases to own directly or indirectly a majority of the voting
interests in the Employer; or there is an assignment of this Agreement in
connection with a sale of all or substantially all of the assets of Employer.

Notwithstanding anything herein to the contrary, it shall not be a Change in
Control if following a transaction or series of related transactions described
in Section 7(f)(iii), twenty-five percent (25%) or more of the Company’s then
outstanding voting securities are beneficially owned by a group (as defined in
Section 13(d)(3) of the Act) which group includes Employee and Persons who were
members of the Company’s Section 16 reporting group immediately prior thereto.

(iv) “Deferred Compensation” means any amount that is deemed to be deferred
compensation under (and subject to) Section 409A of the Code and the regulations
promulgated thereunder.

(v) “Specified Employee” has the meaning given to such term by Section 409A of
the Code and the regulations promulgated thereunder.

8. Covenant Not to Compete.

(a) Noncompetition.

(i) Except as provided below, from and after the Effective Date and continuing
until the date that is twelve (12) months following Employee’s last day of
employment, Employee shall not without the prior written consent of Employer
become employed by, or undertake to work for, directly or indirectly, whether as
an advisor, principal, agent, partner, officer, director, employee, shareholder,
associate or consultant of or to, any person, partnership, corporation or other
business entity which is a Major Competitor of Employer. As used herein, (x)
“Major Competitor” shall mean Centerline and its Affiliates, and any other
person or entity whose primary business lines include business lines in which
the Company or its subsidiaries are engaged, and (y) “Affiliate” shall mean any
person or entity controlled by or under common control with any other person or
entity, whether by the ownership of, or the right to control the voting of,
voting securities, by contract, or otherwise. Notwithstanding the foregoing, if
Employer terminates Employee’s employment pursuant to Section 7(a)(ii) of this
Agreement, or Employee resigns pursuant to Section 7(b) (i)-(vi), or if Employee
resigns pursuant to Section 7(b)(vii) within the three (3) months preceding, or
at any time following, a Change in Control, this Section 8(a)(i) shall not
apply.

(ii) From and after the Effective date and continuing until the date that is
twenty-four (24) months following Employee’s last day of employment, Employee
shall not (w) solicit any employee of Employer to change employment; (x) solicit
any client, customer or investor of Employer or any of its subsidiaries which
closed (in any capacity) a transaction with Employer or any of its subsidiaries
during the last twenty-four (24) months of Employee’s employment; (y) disclose
proprietary or confidential information of Employer or its subsidiaries,
including without limitation, tax structures and solutions, deal structures,
pricing, customer or client lists or information, revenues, expenses, or other
similar information; or (z) knowingly or intentionally disparage the Company,
its products, partners, officers, directors, employees, affiliates subsidiaries
or agents in a manner that Employee could reasonably anticipate would have a
direct, materially adverse effect on the Company (in consideration for which the
Company covenants and agrees that it, through a director, officer, or employee,
will not intentionally or knowingly take any action that would cause Employee
embarrassment, humiliation, or otherwise directly contribute to him being held
in disrepute by the public, or his past, current, or prospective clients,
customers, employees, employers, or vendors). For purposes of the foregoing
restrictive covenant, “confidential information” does not include information
which in accordance with applicable law (a) is or becomes generally available to
the public other than as a result of a disclosure in violation of this
Agreement, (b) was available on a nonconfidential basis prior to its disclosure,
(c) becomes available on a nonconfidential basis from a person other than
Employee or (d) was independently and lawfully developed by Employee or a third
party. The foregoing nonsolicitation covenant shall not prohibit (x) Employee’s
new employer from making employment advertisements in newspapers, on the
Internet or using other similar mass media general advertising solicitations or
(y) Employee or his new employer from soliciting persons whose employment with
Employer was terminated by Employer. The parties intend for the covenants and
agreements of this paragraph and Employer’s obligation to provide benefits under
this Agreement that become vested or payable before or upon expiration of this
Agreement to survive the expiration of this Agreement.

(b) Reasonable Restrictions. Employee acknowledges that the restrictions of
Section 8(a) above are reasonable, fair and equitable in scope, term and
duration, are necessary to protect the legitimate business interests of
Employer, and are a material inducement to Employer to enter into this
Agreement. Employer and Employee both agree that in the event a court shall
determine any portion of the restrictions in Section 8(a) are not reasonable,
the court may change such restrictions, including without limitation the
geographical restrictions and the duration restrictions, to reflect a
restriction which the court will enforce as reasonable.

(c) Specific Performance. Employee acknowledges that the obligations undertaken
by him/her pursuant to this Agreement are unique and that if Employee shall fail
to abide by any of the restrictions set forth in Section 8(a), Employer will
suffer harm for which there is no adequate remedy at law. Employee therefore
confirms that Employer shall have the right, in the event of a violation of
Section 8(a), to injunctive relief to enforce the terms of this Section 8 in
addition to any other remedies available at law or in equity.

9. Indemnification. The Company and Employer jointly and severally hereby agree
to defend, indemnify and hold Employee harmless, to the maximum extent allowed
by law, from any and all liability for acts or omissions of Employee performed
in any capacity in the course of Employee’s employment (or reasonably believed
by Employee to be within the scope of his/her employment), or at the request of
Employer or the Company; provided that such acts or omissions do not constitute
(a) criminal conduct, (b) willful misconduct, or (c) fraud. Such indemnity shall
include any and all cost, expense and damages incurred by reason of Employee
being made a party to or being a witness or otherwise involved in any action,
suit or proceeding, whether civil, criminal, administrative or investigative.
Employer shall promptly pay as incurred all Employee’s expenses (including the
reasonable fees and expenses of counsel of Employee’s choosing) incurred in any
matter as to which Employee is entitled to be indemnified under this Agreement
or otherwise and neither Employer nor the Company shall amend, alter or rescind
the indemnification provisions of the Company and Employer’s articles of
incorporation or bylaws that would have the direct or indirect effect of
diminishing or reducing the potential or actual protection or benefits.So long
as the Company or Employer maintains any policy of directors and officers’
liability insurance (or any similar or successor policy), for a period of three
years after the termination of Employee’s employment, the Company and Employer
shall include Employee as a named insured on each such policy with coverage and
benefits no less favorable than those provided to then current senior officers
and directors. Employer shall at all times during the Term of this Agreement
carry Director and Officer liability insurance in commercially reasonable
amounts but in any event not less than ten million dollars ($10,000,000).

10. Miscellaneous.

(a) Complete Agreement. This Agreement constitutes the entire agreement among
the parties with respect to the matters set forth herein and supersedes all
prior understandings and agreements between the parties as to such matters. No
amendments or modifications shall be binding unless set forth in writing and
signed by both parties.

(b) Successors and Assigns. Neither party may assign its rights or interest
under this Agreement without the prior written consent of the other party,
except that Employer’s interest in this Agreement may be assigned to a successor
by operation of law or to a purchaser purchasing substantially all of Employer’s
business, and Employee’s benefits under this Agreement may be assigned by
operation of law to Employee’s heirs, devisees and personal representatives.
This Agreement shall be binding upon and shall inure to the benefit of each of
the parties and their respective permitted successors and assigns.

(c) Severability. Each provision of this Agreement is severable, such that if
any part of this Agreement shall be deemed invalid or unenforceable, the balance
of this Agreement shall be enforced so as to give effect as to the intent of the
parties.

(d) Representations. Employer represents and warrants to Employee that it has
the requisite corporate power to enter into this Agreement and perform the terms
hereof and that the execution, delivery and performance of this Agreement have
been duly authorized by all appropriate company action. Employee represents that
Employee is not a party to any agreement that would be violated by this
Agreement or by Employee continuing employment with Employer as provided herein.

(e) Construction and Venue. This Agreement shall be governed in all respects by
the internal laws of the State of Maryland (excluding reference to principles of
conflicts of law). As used herein, the singular shall include the plural, the
plural shall include the singular, and the use of any pronoun shall be construed
to refer to the masculine, feminine or neuter, all as the context may require.
The parties to this Agreement agree that jurisdiction and venue in any action
brought pursuant to this Agreement to enforce its terms or otherwise with
respect to the relationships between the parties shall properly lie in and state
or federal court within the State of Maryland and in the Circuit Court of the
Thirteenth Judicial Circuit of the State of Florida in and for Hillsborough
County or the United States District Court for the Middle District of Florida,
Tampa Division. The parties agree that such jurisdiction and venue are intended
to be exclusive and that jurisdiction shall not properly lie in any other
jurisdiction. The parties agree that they will not object that any action
commenced in the foregoing jurisdictions is commenced in a forum non-conveniens.

(f) Legal Fees and Expenses. The Company shall pay all reasonable legal fees and
related expenses (including the costs of experts, evidence, counsel and tax
advisors) incurred by Employee as a result of or in connection with (i) the
negotiation of this Agreement (in an amount not to exceed $8500) (ii) Employee
contesting any termination by Employer of Employee’s employment occurring within
the three (3) months preceding a Change in Control or within the Term of this
Contract following a Change in Control, (iii) Employee seeking to obtain or
enforce any right or benefit provided by this Agreement (including any such fees
and expenses incurred in connection therewith) or by any other plan or
arrangement maintained by the Company under which Employee is or may be entitled
to receive benefits, but only if an arbitrator, court or other tribunal of
competent jurisdiction shall find in Employee’s favor in a final, unappealable
decision with respect to such right or benefit.

(g) No Duty to Mitigate. Employee shall be under no duty to mitigate any loss of
income as result of the termination of his employment hereunder and any payments
due Employee upon termination of employment shall not be reduced in respect of
any other employment compensation received by Employee following such
termination.

(h) Compliance with Section 409A. To the extent that Section 409A of the Code
applies to any election or payment required under this Agreement, such payment
or election shall be made in conformance with the provisions of Section 409A of
the Code.

(i) Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed given on the date sent if delivered by hand or by
facsimile (with electronic confirmation of delivery), and on the next business
day if sent by overnight courier or by United States mail, postage prepaid, to
each party at the following address (or at such other address as a party may
specify by notice under this section):

If to Employer:

MMA Financial, Inc.
621 East Pratt Street
Suite 300
Baltimore, Maryland 21202
Facsimile: (410) 727-5387
Attention: Chief Executive Officer

If to Employee:

Charles M. Pinckney

825 South Orleans Avenue

Tampa, Florida 33606

Home: (813) 258-6247

(j) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one instrument.

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement as of the date and year first above written.

EMPLOYER:

MMA FINANCIAL, INC.

By: /s/ Michael L. Falcone
Name: Michael L. Falcone
Title: CEO & President






COMPANY:

MUNICIPAL MORTGAGE & EQUITY, LLC

By: /s/ Michael L. Falcone
Name: Michael L. Falcone
Title: CEO & President





EMPLOYEE:

/s/ Charles M. Pinckney
Charles M. Pinckney

1

Exhibit A

Job Description

TITLE: Chief Operating Officer and Interim Chief Financial Officer

DUTIES AND RESPONSIBILITIES:

Chief Operating Officer:

In addition to his general duties, powers and responsibilities as Chief
Operating Officer, and without in any way intending to diminish the Employee’s
duties, powers and responsibilities inherent in the position of Chief Operating
Officer, as Chief Operating Officer the Employee’s duties, responsibilities and
authority shall include but not be limited to (1) having day to day operational
and supervisory authority over the business units of the Company and its
subsidiaries and affiliates, with the head of each such operating unit
(currently the Company’s MMA Financial, MMA Realty Capital and MMA Renewable
Ventures units) reporting directly to the Chief Operating Officer; (2) having
access to and attending all meetings of the Board of Directors of the Company
and the Employer and receiving the same documents and other communications that
are provided to such directors (other than executive sessions and documents and
communications reserved for executive sessions, which shall be at the discretion
of the Board); (3) with and at the direction of the Chief Executive Officer and
the Board of Directors, setting the strategic direction and goals of the
Company’s business units, and together with all executive officers, at the
direction of the Chief Executive Officer and the Board of Directors, helping to
determine the strategic direction and annual planning for the Company,
(4) hiring, terminating and setting compensation, incentive compensation and
other terms of employment, in consultation with the Chief Executive Officer, the
Director of Human Relations and the Compensation Committee, for all of the
employees of the business units whose heads report to the Chief Operating
Officer and consulting as needed with respect to other employees (subject,
however, to the specific provisions of bonus and incentive plans and performance
metrics adopted by the Company), and (5) retaining, in consultation with the
Chief Executive Officer, Chief Financial Officer, and/or the General Counsel, as
appropriate, consultants, professionals and other independent contractors for
the Company’s business (other than the Company’s independent certified pubic
accountants and the Company’s general counsel).

Chief Financial Officer:

In addition to his general duties, powers and responsibilities as interim Chief
Financial Officer, and without in any way intending to diminish the Employee’s
duties, powers and responsibilities inherent in the position of interim Chief
Financial Officer, as Chief Financial Officer the Employee’s duties,
responsibilities and authority shall include but not be limited to
(1) coordinating in a leadership role completion of the currently ongoing
financial statement restatement; (2) coordinating in a leadership role efforts
to improve operations and organizational risk management and financial and
internal control environment of the company process; and (3) attending all
meetings of the Audit Committee of the Company’s Board of Directors (other than
executive sessions, which shall be at the discretion of the Committee); and
(4) retaining consultants, professionals and other independent contractors for
the Company’s business (other than the Company’s independent certified pubic
accountants and the Company’s general counsel) including but not limited to
advising the Chief Financial Officer in his official capacity.

2